        Case:18-14171-TBM Doc#:66 Filed:01/30/20                              Entered:01/30/20 22:29:38 Page1 of 2
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 18-14171-TBM
Sharon Kay Smith                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 28, 2020
                                      Form ID: pdf904                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2020.
db              Sharon Kay Smith,   9771 E Hawaii Pl,   Aurora, CO 80247-6258

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 28, 2020 at the address(es) listed below:
              Abbey Dreher     on behalf of Creditor   Ditech Financial LLC co.ecf@bdfgroup.com
              Angela Hopkins     on behalf of Creditor    Tyndall Green II Homeowners Association, Inc.
               Angela@WesternLawGroup.com, angelahopkins14@gmail.com
              Douglas B. Kiel    ecfmail@denver13.com
              Jessica E. Deal    on behalf of Debtor Sharon Kay Smith jessica.advancedlegal@gmail.com,
               jennifer.advancedlegal@gmail.com
              Joseph D. DeGiorgio    on behalf of Creditor    Ditech Financial LLC josephde@bdfgroup.com
              Lauren E. Tew    on behalf of Creditor   Ditech Financial LLC ltew22@gmail.com
              US Trustee    USTPRegion19.DV.ECF@usdoj.gov
                                                                                              TOTAL: 7
Case:18-14171-TBM Doc#:66 Filed:01/30/20   Entered:01/30/20 22:29:38 Page2 of 2
